oOo Ty Hn wow S&® Ww HY F

NM mM NM NM MBH NH NY NY PPP PP EP PP RP
ond nw ses WN FP OO OA HAH & WY FP oO L

 

Case 6:20-cv-00156-CEM-GJK Document 7 Filed 02/06/20 Page 1 of 3 PagelD 4

John Deatherage A020FEB .6 PH I2: &4
706 Palmer St.
Orlando, FL 32801
(716) 830-0118
Plaintiff in Pro Per
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

John Deatherage, Case No.: 6:20-cv-156-Orl-41GJK

Plaintiff, Plaintiff’s Certificate of Interested

vs. Persons and Corporate Disclosure

EXPERIAN INFORMATION Statement
SOLUTIONS, INC.,

Defendant.

 

 

COMES NOW, Plaintiff, John Deatherage, (“Plaintiff”), a Pro Se, files herewith
Plaintiffs Certificate of Interested Persons and Corporate Disclosure Statement,
pursuant to the Court’s INTERESTED PERSONS ORDER FOR CIVIL CASES
(Dkt. 4).

I hereby disclose the following pursuant to this Court’s Interested persons

order:

1.) The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this

action — including subsidiaries, conglomerates, affiliates, parent corporations]

Page 1 of 3

Plaintiff's Certificate of Interested Persons

 

 
Oo Wyn ww & WwW HO FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
at
28

Case 6:20-cv-00156-CEM-GJK Document 7 Filed 02/06/20 Page 2 of 3 PagelD 4

publicly-traded companies that own 10% or more of a party’s stock, and all other

identifiable legal entities related to any party in the case:

John Deatherage, Plaintiff, an individual
Experian Information Solutions, Inc., an Ohio corporation, Defendant
Experian Holdings, Inc., a Delaware corporation, parent of Defendant

Experian plc, a public limited company, parent of Experian Holdings, Inc.

2.) The name of every other entity whose publicly-traded stock, equity, or debt

may be substantially affected by the outcome of the proceedings:
None

3.) The name of every other entity which is likely to be an active participant in
the proceedings, including the debtor and members of the creditors’ committee (or

twenty largest unsecured creditors) in bankruptcy cases:
None

4.) The name of each victim (individual or corporate) of civil and criminal
conduct alleged to be wrongful, including every person who may be entitled to

restitution:
John Deatherage

I hereby certify that, except as disclosed above, I am unaware of any actual
or potential conflict of interest involving the district judge and magistrate judge

assigned to this case, and will immediately notify the Court in writing on learning

Page 2 of 3

Plaintiff’s Certificate of Interested Persons

 

 

Ol

 
wo oo ~I oO ui rs ww ho r=

NM MN NM MH MH NM NY NY BP RP FP FP BP RP PP PB
odin ons WH FP OO oO OAH HW FF WN FP OD

Fase 6:20-cv-00156-CEM-GJK Document 7 Filed 02/06/20 Page 3 of 3 PagelD 46

of any such conflict.

Date: 3 | 6/20

Respectfully submitted by:

MIN

John Deatherage, Pidintiff
In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118

ideatherage02(@gmail.com

 

 

Page 3 of 3

Plaintiff’s Certificate of Interested Persons

 

 

 
